Plaintiffs are stockholders of the Curtiss-Wright Corporation. They sue derivatively in its right and in the right of the Wright Aeronautical Corporation, a subsidiary of Curtiss-Wright Corporation, which owns approximately 97%% of the capital stock of the Wright Aeronautical Corporation. By their consolidated amended complaint plaintiffs sought to compel the officers and directors of both corporations to account for the alleged misapplication of corporate funds in connection with bonuses and excessive compensation claimed to have been paid illegally and improperly to the officers and other executives of the corporation, and in connection with the claimed illegal grant by the two corporations of past-service pension annuities for employees whose annual salaries exceed $3,000. After trial the consolidated amended complaint was dismissed on the merits, and plaintiffs appeal. Judgment unanimously affirmed, with costs. No opinion Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ. [See post, p. 906.]